 9325 NLRB No. 13GREAT SOUTHERN FIRE PROTECTION1In affirming the judge™s finding that the Respondent™s commis-sion of unfair labor practices during the course of bargaining pre-
cludes it from being able to assert the existence of impasse, we rely
on the Board™ s established principle that an employer may not raise
this defense if the purported impasse is reached in the context of se-
rious unremedied unfair labor practices that affect the negotiations.
See Noel Corp., 315 NLRB 905, 911 (1994), enf. denied on othergrounds 82 F.3d 1113 (D.C. Cir. 1996). As set forth in the judge™s
decision, we also affirm his finding that the parties did not, in any
event, bargain to impasse prior to the Respondent™s unilateral imple-
mentation of new terms and conditions of employment.2We have modified the Order to conform more closely to I&F.
Corp., 322 NLRB 1037 fn. 1 (1997).Great Southern Fire Protection, Inc. and RoadSprinkler Fitter Local Union No. 669, U.A.,
AFLŒCIO. Case 10ŒCAŒ27871November 7, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSOn April 9, 1997, Administrative Law Judge Law-rence W. Cullen issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
National Labor Relations Board has considered the de-
cision and the record in light of the exceptions and
brief and has decided to affirm the judge™s rulings,
findings,1and conclusions and to adopt the rec-ommended Order as modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Great
Southern Fire Protection, Inc., Pelham, Alabama, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
‚‚Furnish to the Union in a timely manner the infor-mation requested by the Union on June 24, 1994, and
August 11, 1994.™™2. Substitute the following for paragraph 2(e).
‚‚Within 14 days after service by the Region, postat its facility in Pelham, Alabama, copies of the at-
tached notice marked ‚Appendix.™3Copies of the no-tice, on forms provided by the Regional Director for
Region 10, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shallduplicate and mail at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since June
15, 1994.™™Lesley A. Troope, Esq., for the General Counsel.Jay St. Clair, Esq. and John J. Coleman, Esq. (Bradley,Arant, Rose & White) of Birmingham, Alabama, for theRespondent.David B. Lewis, Business Agent, of Royston, Georgia, andMichael Hayes, Business Agent, of Dora, Alabama, RoadSprinkler Fitter Union, for the Charging Party.DECISIONSTATEMENTOFTHE
CASELAWRENCEW. CULLEN, Administrative Law Judge. Thiscase was heard before me on April 24, 1996, in Birmingham,
Alabama, pursuant to a complaint issued by the Regional Di-
rector of Region 10 of the National Labor Relations Board
(the Board) on January 9, 1995. The complaint is based on
a charge filed by Road Sprinkler Fitter Local Union No. 669,
U.A., AFLŒCIO (the Union) on August 23, 1994. The com-
plaint alleges that Respondent, Great Southern Fire Protec-
tion, Inc. violated Section 8(a)(5) and (1) of the National
Labor Relations Act (the Act) since on or about June 24 and
August 11, 1994, by refusing to furnish to the Union infor-
mation which was necessary and relevant to the Union™s abil-
ity to negotiate a collective-bargaining agreement on behalf
of the employees in the appropriate bargaining unit and by
unilaterally, and in the absence of a good-faith collective-bar-
gaining impasse in contract negotiations, making changes in
the terms and conditions of employment affecting unit em-
ployees. The complaint is joined by the answer filed by the
Respondent on January 23, 1995, wherein it has denied com-
mitting any violations of the Act.Upon the entire record in this proceeding, including myobservations of the witnesses who testified herein, and after
due consideration of the briefs filed by the General Counsel
and the Respondent, I make the followingFINDINGSOF
FACTAND
CONCLUSIONSOF
LAWI. JURISDICTIONA. The Business of RespondentThe complaint alleges, Respondent admits and I find thatat all times material herein Respondent has been a Georgia
corporation with an office and place of business located in
Pelham, Alabama, where it is engaged in the nonretail instal-
lation and servicing of fire protection systems in the con-
struction industry, that during the past calendar year, a rep-
resentative period, Respondent purchased and received at its
Alabama construction sites materials and supplies valued in
excess of $50,000 directly from points outside the State of
Alabama and that Respondent is and has been at all times
material, an employer engaged in commerce within the
meaning of Section 2(6) and (7) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00009Fmt 0610Sfmt 0610D:\NLRB\325.001APPS10PsN: APPS10
 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
B. The Appropriate UnitThe complaint alleges, Respondent admits, and I find thatat all times material that all sprinkler fitters employed by Re-
spondent, including apprentices, but excluding all other em-
ployees, guards, and supervisors as defined in Section 2(11)
of the Act constitute a unit appropriate for the purposes of
collective bargaining within the meaning of Section 9(b) of
the Act.C. The Labor OrganizationThe complaint alleges, Respondent admits, and I find thatat all times material, the Union has been, and is a labor orga-
nization within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
On March 19, 1991, the Respondent and the Union enteredinto an agreement whereby Respondent agreed to be bound
by the 1988-1991 collective-bargaining contract between the
Union and the National Fire Sprinkler Association (NFSA).
The contract between the Union and NFSA was set to expire
by its terms on March 31, 1991. The NFSA is an organiza-
tion of sprinkler contractors that represents numerous con-
tractors as their designated collective-bargaining representa-
tive in a national multiemployer bargaining unit. On March
13, 1991, Respondent had entered into an assent and interim
agreement whereby Respondent agreed to be bound by the
newly negotiated and later executed April 1, 1991 contract
between the Union and NFSA. In both the March 13 and 19
agreements Respondent agreed to be bound as an independ-
ent signatory rather than as a member of the NFSA bargain-
ing unit. In the March 13, 1991 assent and interim agree-
ment, Respondent also acknowledged that it had verified the
Union™s status as the exclusive representative of Respond-
ent™s employees pursuant to Section 9(a) of the Act for pur-
poses of bargaining for all journeyman sprinkler fitters, ap-
prentices and preapprentices employed by Respondent. The
1991 collective-bargaining agreement expired by its terms on
March 31, 1994. On November 22, 1991, the Respondent at
the Union™s request executed a document entitled ‚‚Acknowl-
edgment of the Union™™ wherein Respondent confirmed that
a majority of the sprinkler fitters in its employ had des-
ignated, were members of and were represented by the Union
and unconditionally acknowledged and confirmed that the
Union was the exclusive representative of these employees
pursuant to Section 9(a) of the Act.Respondent™s President Dan Dotson sent a letter to theUnion dated January 10, 1994, informing the Union of its in-
tent to bargain independently of the NFSA for a successor
contract to the 1991 contract set to expire by its terms on
March 31, 1994. By its letter of January 18, 1994, the Union
acknowledged Respondent™s January 10 letter and informed
Respondent that it would contact it to negotiate a new agree-
ment. Subsequently, the Union and NFSA agreed to an ex-
tension of the 1991 contract and the Union offered the exten-
sion to Respondent but Respondent rejected this offer and
the 1991 contract expired by its terms on March 31, 1994.
Subsequently the Union and Respondent entered into nego-
tiations for a successor agreement independently of the
NFSA negotiations.In late March 1994 according to the unrebutted testimonyof David B. Lewis at the hearing, Local 669 was experienc-ing internal unrest which resulted in its placement underemergency trusteeship by the International. Tommy Pruett,
the appointed trustee took over the Local™s affairs including
responsibility for collective bargaining. Pruett then negotiated
and reached an agreement with NFSA that was concession-ary providing for either frozen or reduced wage rates in
many states, reduction in overtime rates from double over-
time to time and a half and reductions in employer contribu-
tion rates to the supplemental pension fund and to the health
and welfare fund and reductions in travel and subsistence
pay. Lewis, the Local™s business agent for District 8 encom-
passing the States of Georgia and South Carolina, was
charged with responsibility for the negotiation of an agree-
ment with Respondent and was assisted by the Local™s busi-
ness agent, Michael Hayes, who has responsibility for Dis-
trict 7 encompassing Alabama and Mississippi.The parties met for their initial bargaining session on May23, 1994, at a local motel. Lewis and Hayes attended on be-
half of the Union and Respondent™s attorney, Jay St. Clair,
and one of its owners, Sam Logue, attended on behalf of Re-
spondent. This was a preliminary informal session with nei-
ther party submitting any contract proposals. The Respondent
stated it needed economic relief and specifically cited the
travel article which provides subsistence payments for em-
ployees on travel status. The Union suggested that Respond-
ent go through the expired agreement and explain its difficul-
ties with the agreement. St. Clair who acted as the Respond-
ent™s chief spokesman inquired of Lewis as to whether he
had authority to negotiate a different contract than the then
recently executed national agreement and Lewis assured him
he had such authority and that everything was negotiable.
Respondent stated it would prepare proposals and contact the
Union for further bargaining. At this meeting the Union
asked Respondent how many employees it had working and
Logue responded that he did not know but would find out
and provide this information to the Union later.The Respondent did not contact the Union. The partiesagreed at the hearing that there was a delay in negotiations
because Respondent™s then President Dotson was working on
a project out of the country. By his letter to Respondent of
June 24, 1994, on behalf of the Union, Lewis noted that the
Respondent had not contacted it to set a date for another bar-
gaining session as it had promised to do, and requested that
the Respondent contact the Union to set another meeting for
negotiations. In his letter Lewis also requested that the Re-
spondent provide the Union ‚‚with a list of names and ad-
dresses of all persons performing bargaining unit work for
your organization since April 1, 1994,™™ and requested that
for each of the individuals listed, the Respondent indicate
their wage rates or apprentice status.On July 21, 1994, a second bargaining session was heldalthough the Respondent had still not provided the informa-
tion requested by the Union. Lewis and Hayes attended on
behalf of the Union and St. Clair and then President Dotson
attended on behalf of the Respondent. At this meeting the
Respondent offered some proposals but did not present a
complete proposal to the Union. St. Clair told the union rep-
resentatives that this was only a beginning proposal and was
not complete. Lewis asked if the Union was to make counter
offers to each sentence of Respondent™s proposal and St.
Clair said no, that the articles should stand as they were. St.
Clair said that if the Union was not willing to negotiate toVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00010Fmt 0610Sfmt 0610D:\NLRB\325.001APPS10PsN: APPS10
 11GREAT SOUTHERN FIRE PROTECTIONlet them know and Lewis replied that the Union was willingto negotiate but did not have a proposal on wages to counter.
The parties discussed various contract articles and reached
agreement on some articles and the Union said they would
make a counteroffer on others. The union representatives toldRespondent™s representatives that they would get back to
them. St. Clair said Respondent would bring more proposals
to the next meeting. The parties agreed to meet again on Au-
gust 18, 1994. At the close of the meeting Lewis asked if
Respondent had received the Union™s request for a list of
employees and their current jobs. Dotson (who had been out
of the country) said he did not know what Lewis was talking
about. St. Clair asked why the Union had requested this in-
formation. Lewis replied that he might want to talk to the
employees. St. Clair said he would get the information to the
Union ‚‚promptly.™™As of August 11, 1994, Respondent had still not compliedwith the Union™s request for information by the Union™s June
24 letter and by Lewis™ verbal request at the July 21 meet-
ing. Additionally, the Union had learned that Respondent had
ceased making the contributions to the National Automatic
Sprinkler Industry (NASI) welfare fund and pension fund
which were required under the terms of the expired April 1,
1991ŒMarch 31, 1994 contract. By its certified letter of Au-
gust 11 Lewis reminded the Respondent of the outstanding
information requests and again requested the information.
Lewis also wrote that the Union had learned of Respondent™s
failure to make the fund contributions and stated that the
Union objected to any unilateral changes in ‚‚wages, hours,
benefits, and other terms and conditions set forth in the ex-
pired agreement™™ and also requested that Respondent rescind
any changes retroactive to the dates they were made. Re-
spondent failed to respond to this letter. Logue testified and
Respondent™s position letter to the Board concedes that the
Respondent ceased making the required contributions to
these funds in August 1994. Logue acknowledged and Lewis
also testified that Respondent did not notify the Union of
these changes.The parties met again on August 18, 1994, with Lewis andHayes representing the Union and St. Clair and Logue rep-
resenting the Respondent. Dotson was no longer a partner in
Respondent™s business and was not present, having left in
late July or early August according to the testimony of
Logue. At this meeting the Respondent presented the Union
with a list of the names and telephone numbers of its em-
ployees although there had been no request for the telephone
numbers and otherwise failed to comply with the Union™s in-
formation request for the addresses, job classifications, and
wage rates of the employees. Lewis renewed this information
request at this meeting and also asked for the employees™ job
locations. St. Clair said he did not want the employees
stopped from working and Lewis said he had no intention of
doing so and would go to the Labor Board if necessary. St.
Clair told him he had a ‚‚pissed off™™ attitude. Lewis testified
he needed this information in preparing proposals for nego-
tiations including wage proposals and proposals concerning
Respondent™s requested modification of the travel allowance
article.At the August 18 meeting, agreement was reached by theparties on several articles of the Union™s proposals with dis-
agreement on others and counteroffers made by Respondent
and discussion on others. At the outset of the meeting afterdiscussion of the information request, St Clair stated hewanted a complete union contract proposal and Lewis stated
that a partial proposal was on the table. St. Clair said the Re-
spondent would counter the Union™s proposal that night and
wanted a contract that night or to determine if the Union was
not trying to get a contract. He asked for all of the Union™s
proposals and Lewis replied the Union did not have enoughproposals to reach an agreement that night. St. Clair again
asked if Lewis had the authority to reach a binding agree-
ment and Lewis replied, ‚‚I think so.™™ During the course of
the meeting one of Respondent™s proposals was to delete the
9(a) language from the agreement. Near the end of the meet-
ing St. Clair wrote some of the Respondent™s proposals on
a blackboard including a proposal for Blue Cross/Blue Shield
Health insurance coverage made for the first time and with-
out any documentation of this plan, a proposal for the com-
plete elimination of all pension benefits, and NASI fund con-
tributions and a proposed wage rate of less than half that
provided under the expired labor agreement and stated that
these changes would be ‚‚effective immediately.™™ Lewis stat-
ed that he wanted further negotiations on economics and
again objected to any changes in the terms and conditions of
employment of the bargaining unit employees. The parties
set another meeting for August 30, 1994. No one at the Au-
gust 18 meeting made any statement asserting that there was
an impasse in negotiations. Both Lewis and St. Clair testified
they did not believe the parties were at an impasse at this
meeting.On August 30, the parties met again for the fourth andfinal bargaining session. The Respondent had still not fur-
nished the Union with the information requested and had not
done so by the time of the hearing in this case. The same
representatives were present for both parties. The Union pre-
sented a complete contract proposal to Respondent and the
parties discussed their proposals, with some agreement and
counterproposals offered. At that session the Respondent in-
formed the Union that it had implemented changes in the
wages and benefits of the bargaining unit employees effec-
tive August 18. Lewis objected on behalf of the Union. The
Union made some concessions on its wages and benefit pro-
posals to Respondent but the Respondent did not respond to
these proposals. The Union requested another meeting to ne-
gotiate further and Respondent refused and stated it had pre-
sented and implemented its final offer. At no time during this
meeting did the Respondent declare an impasse.Respondent™s owner and President Sam Logue testifiedthat Dan Dotson was the original owner of Respondent until
Logue became a partner in November 1991 with a 40-percent
share of the stock held by both he and Dotson and 20-per-
cent held by the Company until March or April 1992 when
Jerry Rauch joined the Company and received the 20-percent
share of the stock held by the Company. Dotson ran the
business end of the office and sold also. Logue worked as
a sales representative of large jobs and oversaw the jobs to
see that they were performed correctly and to see that they
were properly manned and that the necessary material was
delivered to the jobsites. Rauch handled what Logue termed
‚‚daywork™™ which is the business generated by the break-
down of existing sprinkler systems and the resulting need for
repair. In early 1992 there were 10 employees in addition to
the 3 owners. In March or April 1994 Rauch left Respondent
and sold his interest back to the Company. When he left heVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00011Fmt 0610Sfmt 0610D:\NLRB\325.001APPS10PsN: APPS10
 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
took a substantial share of the business (30 percent) with himthat he had developed and handled. Subsequently in late July
or early August 1994, Dotson left and sold his interest in the
Company to Logue and also took a substantial share of busi-
ness (30 to 40 percent) with him leaving according to Logue
only a small residual of business left requiring only one or
two sprinkler fitter employees to handle it. This loss of busi-
ness also affected the Company™s cash-flow and it was re-
duced to paying its bills from the receipt of payment from
one contractor to another as most of the jobs were performed
for contractors who do not typically pay until 30 to 90 days
after the work is completed. According to Logue the Re-
spondent thus faced a financial crisis which had been
broached with the union representatives in the initial meeting
at which Logue and Dotson had told the Union the Respond-
ent needed relief from the cost of paying into the Union™s
health and welfare funds and pension funds and the travel
expenses required under the terms of the existing labor
agreement.Contentions of the PartiesThe General Counsel and Charging Party contend that Re-spondent adopted a ‚‚take it or leave it™™ strategy in these ne-
gotiations ‚‚designed to frustrate and preempt good-faith bar-
gaining after only two substantive bargaining sessions, and
without even declaring an impasse and in the face of its own
refusal to provide the Union with the requested relevant and
necessary information about bargaining unit employees.™™With respect to the failure to provide the requested infor-mation the General Counsel and the Charging Party argue
that the Union requested in written form and orally the num-
ber and identity of the bargaining unit employees and their
addresses, journeyman or apprentice status, wage rates, and
a list of the jobsites where they were performing work, all
of which were presumptively relevant and necessary to the
Union™s negotiation of a successor contract with Respondent,
citing Excel Fire Protection Co., 308 NLRB 241, 247(1992). They argue further that Respondent™s failure and re-
fusal to provide this information constitutes an independent
violation of Section 8(a)(5) and (1) of the Act and ‚‚also
demonstrates Respondent™s over all bad faith and precludes
the existence of a valid impasse in negotiations,™™ citing
United Stockyards Corp., 293 NLRB, 1, 3 (1989); CraneCo., 244 NLRB 103, 111 (1979), and Palomar Corp., 192NLRB 592, 598 (1977), enfd. 465 F.2d 731 (5th Cir. 1972).
With respect to the unilateral changes in wages and benefits
the General Counsel and Charging Party assert the principle
that ‚‚after a collective-bargaining agreement expires, an em-
ployer is obligated to maintain the status quo of all manda-
tory subjects of bargaining until the parties reach either a
new agreement, or a bona fide impasse in negotiations,™™ cit-
ing Laborers Health and Welfare Trust v. Advanced Light-weight Concrete, 484 U.S. 539 (1988); NLRB v. Katz, 369U.S. 736, 743Œ748 (1962), and Jo-Vin Dress Co., 279 NLRB525 (1987), enfd. 819 F.2d 1134 (3d Cir. 1987).The General Counsel and the Charging Party argue thatafter only two substantive bargaining sessions the Respond-
ent implemented unilateral changes in the terms and condi-
tions of employment of the bargaining unit employees which
included ‚‚Blue Cross/Blue Shield health insurance with a
differing percentage for employee contributions, a new wage
scale, a cessation of contributions to NASI funds and, anelimination of a pension plan.™™ They note inconsistencies inRespondent™s position wherein Respondent contended at the
hearing that it was privileged to implement these changes in
the mandatory subjects of bargaining because the parties had
reached an impasse in negotiations whereas Respondent™s
counsel St. Clair testified at the hearing that he ‚‚did not be-
lieve an impasse was reached until the August 30, 1994 bar-
gaining sessionŠalmost two weeks after the Respondent
acted unilaterally.™™ They argue that Respondent implemented
its proposals, ‚‚some of which like the Blue Cross/Blue
Shield insurance had not been previously presented to the
Union for consideration, and then Respondent walked away
from the bargaining table.™™The General Counsel and the Charging Party note that theburden of proof of ‚‚the existence of a bona fide impasse
rests with the party asserting the impasse™™ citing Taft Broad-casting Co., 163 NLRB 475 478 (1967), affd. American Fed.of Television & Radio Artists v. NLRB, 395 F.2d 622 (D.C.Cir. 1968), wherein the Board ‚‚found the following factors
to be relevant to the impasse issue:(1) the bargaining history;(2) The contemporaneous understanding of the par-ties as to impasse and the state of negotiations;(3) the good faith of the parties
(4) the length of negotiations; and
(5) the importance of the issue or issues at to whichthere is disagreement.™™The General Counsel and the Charging Party also cite Cir-cuit-Wise, 309 NLRB 918 (1992), for the principle that thefinding of an impasse presupposes that the parties have acted
in good faith. They also cite Francis J. Fisher, Inc., 289NLRB 815 820 (1987), citing Wayne™s Dairy, 223 NLRB260, 265 (1976), wherein the Board stated, ‚‚an employer
may not parley an impasse resulting from its own misconduct
into a license to make unilateral changes.™™ They argue that
in the instant case Respondent implemented unilateral
changes despite objection by the Union ‚‚after only two sub-
stantive negotiating sessions and while the parties were still
exchanging proposals and making concessions, including
economic concessions.™™ They further note that ‚‚as of Au-
gust 18, 1994, when the Respondent announced that it was
immediately implementing changes in employee health insur-
ance, wages and pension, Respondent was four months in ar-
rears in making contributions to the NASI benefit funds, and
had ceased making fringe benefits contributions as of August
1, 1994.™™ They argue that this premature implementation of
unilateral changes in fringe benefits effective August 1,
1994, and in wages effective August 18, 1994, precluded a
legitimate impasse citing Intermountain Rural Electric Assn.,305 NLRB 783, 784Œ786 (1991), enfd. 984 F.2d 1562 (10th
Cir. 1993).The Respondent contends in its brief that as a result of theunique nature of the Union™s status as a national local union
wherein it negotiates nationwide agreements with the NFSA
multiemployers bargaining unit, it rigidly imposes the same
terms negotiated with NFSA on nonmember signatory em-
ployers, and thus the Union adopted an inflexible position
which made further bargaining futile and gave rise to the ex-
istence of a valid impasse fully justifying Respondent™s im-
plementation of its proposals in view of the immediacy of itsVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00012Fmt 0610Sfmt 0610D:\NLRB\325.001APPS10PsN: APPS10
 13GREAT SOUTHERN FIRE PROTECTIONneed for economic relief and the inability of Respondent toconvince the Union™s chief negotiator Lewis to continue ne-
gotiations at the August 18 and August 30 meetings.With respect to its economic condition the Respondent re-lies on the testimony of its president and sole owner, Logue,
that at the end of July or first of August Dotson also left and
took 30 to 40 percent of the business. The Company had
only two or three employees and cash-flow ‚‚was down tonothing™™ and Logue almost had to ‚‚close the door.™™ With
respect to the course of negotiations, Respondent notes that
the Union™s first offer was by a form letter dated March 16,
1994, to ‚‚all independent contractors™™ stating that the Union
would sign a contract with Respondent identical to that nego-
tiated with the NFSA. The first bargaining session in May
1994, when Lewis and Hayes on behalf of the Union met
with Dotson and Logue was a preliminary meeting wherein
the parties exchanged pleasantries. At that meeting Dotson
and Logue told the union representatives that the Company
needed ‚‚economic help.™™ They also questioned the Union
about the agreement reached with NFSA and the status of
negotiations with Grinell which is the largest fire protection
sprinkler company in the United States and which had with-
drawn from the NFSA and was in the process of negotiating
a separate contract with the Union. The Union™s representa-
tive said that since the Company was ‚‚the one with the
problems with the contract,™™ it should make a proposal. At
the second bargaining session held on July 21, 1994, the Re-
spondent presented specific contract proposals which the par-
ties negotiated over and reached agreement on some. The
next bargaining session was held on August 18, 1994, and
the Respondent asked for a complete union contract proposal
and although it was already 4-1/2 months past the contract
expiration date in March, the union representatives said they
did not have one. St. Clair asked Lewis if he had the author-
ity to bind the Union to a contract and he replied, ‚‚I think
so.™™ At that meeting the Company announced its need ‚‚to
implement emergency economic measures to survive, and
specific proposals were made.™™ The Union™s notes reflect
that its representatives were ‚‚not prepared™™ to bargain con-
cerning health and welfare and pension contributions. The
Union™s notes reflect the Company offered to negotiate over
these interim economic measures but the Union™s representa-
tives, refused to do so. At the August 30, 1994 bargaining
session the parties negotiated on language issues and the
Union presented its economic proposal which was more on-
erous than the one in the NFSA agreement. There was a cau-
cus and after the caucus, the Respondent rejected the Union™s
demand that it continue participation in the NASI funds. Fol-
lowing a second caucus the Union™s representatives stated
there was no movement on articles 3, 5, 6, 9, 10, 14, 16, 17,
21, 22, 23, and 26. The Union dropped slightly its demand
for contributions to the NASI funds but still required partici-
pation in them. After the Union made its proposal at this
meeting, it asked whether Respondent was willing to change
its position concerning health insurance and pension con-
tributions and Respondent said it was not.Respondent contends that at ‚‚this point, it was clear thatthe parties simply were not going to reach agreement on the
key issues of health insurance and pension contributions.™™
The Union initially demanded a combined contribution of
$6.35 per hour and lowered this demand to $6.10 per hour
whereas the Respondent could obtain Blue Cross health in-surance for less than 90 cents per hour and was unwillingto fund a pension contribution. Moreover the Union was in-
sisting that the Respondent participate in the NASI funds,
which demand Respondent would not meet.Respondent also cites Taft Broadcasting Co., supra, citingfactors to be considered in determining whether a bargainingimpasse exists, where the Board held that when it was clear
that further bargaining on significant issues would be futile,
it was not necessary to be deadlocked on every bargaining
issue, but that unresolved issues must be significant and also
cites Georgia-Pacific Corp., 305 NLRB 112 (1991).Respondent argues that impasse was reached prior to or atthe final bargaining session on August 30. It contends the
Union engaged in a facade to superficially comply with bar-
gaining when it had no intent to deviate except in the slight-
est manner from the agreement reached with NFSA. It cites
the Union™s economic proposals at the August 30 meeting
when the Union™s initial proposal was a $1.50-per-hour wage
increase, spread over 3 years with a 50-cent-per-year raise
which was revised downward to a 1-per-hour increase where-
as the agreement negotiated with the NFSA provided for a
55-cent-per-hour increase for the life of the contract, which
offer had been made to Respondent in March 1994. The
Union™s position was taken after the Company had an-
nounced it was seeking significant economic concessions.
Respondent also contends that the Union™s position on health
insurance is significant in demonstrating that the Union was
merely delaying bargaining by initially proposing hourly con-
tributions of $4.50 an hour starting April 1, 1994; $4 an hour
starting January 1, 1995; and $3.90 an hour starting January
1, 1996, whereas the contract negotiated with the NFSA on
April 8, 1994 provided for a contribution of $3.75 in 1994
which dropped to $3.40 effective January 1, 1995. Respond-
ent thus argues that since the Respondent had rejected the
Union™s ‚‚master™™ contract negotiated with NFSA in March
1994, the Union entered bargaining with Respondent with
higher demands than previously made by it, demonstrating
that the Union™s strategy was to negotiate down to its offer
of several months before. Respondent contrasts this situation
with its economic plight wherein it needed significant con-
cessions since the loss of two partners and over 60 percent
of its business and contends that the reality of this situation
was that the parties were at an impasse at least by August
30, 1994. ‚‚To hold otherwise contemplates an endless
quest,™™ citing Georgia-Pacific Corp., supra at 120.Respondent argues further that the implementation of eco-nomic changes prior to August 30, 1994, was lawful as they
fell within the exceptions recognized in Bottom Line Enter-prises, 302 NLRB 373 (1991), to the general rule that whenparties are engaged in negotiations for a collective-bargaining
agreement, the employer may not implement changes absent
overall impasse. The Respondent contends that rule does not
apply in the instant case as the Union engaged in tactics de-
signed to delay bargaining and that economic exigencies
compelled prompt action citing Bottom Line at 374 and RBEElectronics of S.D., 320 NLRB 80 (1995). Respondent ar-gues that when ‚‚the Company refused in March 1994 to sign
an ‚assent™ to the contract negotiated with the NFSA, the
Union came to the bargaining table with proposals more on-
erous than those contained in that agreement.™™ Respondent
argues that Respondent thus ‚‚simply bargaining back™™ to its
original offer. Each bargaining session was concluded by theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00013Fmt 0610Sfmt 0610D:\NLRB\325.001APPS10PsN: APPS10
 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Union rather than the Company as the Union™s strategy wasto drag out negotiations as the Company was required to
continue under the terms of the expired contract, which terms
were at least as favorable to the Union as those negotiated
in the 1994 agreement. At this time the Company was in
Logue™s words within ‚‚two inches of closing the door™™ jus-
tifying the implementation of changes in economic terms and
conditions while negotiations were ongoing, citing RBE Elec-tronics, supra. Certainly the loss of Logue™s two partners was‚‚an unforeseen occurrence, having a major economic effect
[requiring the Company to take immediate action],™™ citing
Hankins Lumber Co., 316 NLRB 837, 838 (1995), quotingAngelica Healthcare Services, 284 NLRB 844 (1987).With respect to the failure to provide information, the Re-spondent contends the Union™s request was a moving target
noting the letter request of June 24, 1994, Logue™s lack of
recall of seeing this letter and the face to face discussion at
the July 21, 1994 meeting of the request when Dotson re-
turned to the country and told Union Representative Lewis
he did not know what Lewis was talking about when asked
by Lewis about the letter. The only information requested by
the Union at this meeting was a roster of employees identify-
ing what jobs they were assigned to. At the August 18, 1994
bargaining session the Company supplied the Union with a
list of current employees and their telephone numbers which
responded to the substance of the Union™s request for infor-
mation.AnalysisI find that the Respondent violated Section 8(a)(5) and (1)of the Act by its failure to furnish the Union with the infor-
mation requested by it in its letter of June 24 and its verbal
request at the July 21 meeting. It is undisputed that the infor-
mation was not supplied and I find no evidence to support
the Respondent™s position that the Union either withdrew its
request or that the home telephone numbers and names of the
employees were sufficient to satisfy the Union™s request forinformation. I find that the information sought by the Union
concerning the classifications of its employees and their
wage rates and the location where they were working was
both presumptively relevant and necessary to enable the
Union to carry out its responsibilities as the collective-bar-
gaining representative of the unit employees to negotiate and
police the collective-bargaining agreement on their behalf.
See the above cases cited by the General Counsel and the
Charging Party which I find apply to this issue.With respect to the unilateral changes in the terms andconditions of employment of the unit employees made by
Respondent, I also find the Respondent violated Section
8(a)(5) and (1) of the Act. It is well established that changes
in an expired collective-bargaining agreement and the result-
ant terms and conditions of the covered employees can only
be made by agreement of the parties or by the imposition of
the unilateral change after a valid impasse has occurred fol-
lowing good-faith bargaining by the parties in the absence of
unfair labor practices. Here there was not a valid impasse as
the unilateral changes did not occur in the absence of unfair
labor practices as I have found that the Respondent violated
Section 8(a)(5) and (1) of the Act by its refusal to furnish
the information to the Union as requested which was relevant
and necessary to enable the Union to bargain. Further, the
Respondent violated Section 8(a)(5) and (1) of the Act by itsfailure to timely pay the June and July and August welfareand pension premiums into the funds and by the unilateral
change of its insurance carrier to Blue Cross and withdrawal
from the Union™s welfare and pension plans and its dis-
continuance of the payment of travel expenses. I find that the
Respondent adopted a take-it-or-leave-it stance with regard to
each of these unilateral changes under the terms of the ex-
pired labor agreement, and failed to engage in good-faith
bargaining. I further find that the Respondent has failed to
establish by substantial evidence that such changes were law-
ful by reason of its economic plight. Logue™s testimony with-
out more is insufficient to establish the urgency of its eco-
nomic condition. Moreover the Respondent appears from this
record to have dragged its feet in attempting to address these
problems in a timely fashion by devoting sufficient time and
effort to resolve these matters. The record discloses that the
Union was the party initiating additional negotiating meet-
ings throughout the process. I find little support for Respond-
ent™s position that the Union was engaging in delay in order
to continue to bind the Respondent to the expired labor
agreement. I thus do not find that Respondent™s implementa-
tion of the unilateral changes falls within the exceptions
under Bottom Line and RBE Electronics. Rather I rely on thecases cited above by the General Counsel and the Charging
Party and conclude that the Respondent violated Section
8(a)(1) and (5) of the Act by the implementation of the
aforesaid unilateral changes in the bargaining unit™s terms
and conditions of employment. I further find that the Re-
spondent has failed to establish that bargaining was at an im-
passe at the August 18 and 30 meetings.III. THEEFFECTSOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The unfair labor practices as found in section II, above, inconnection with the business of Respondent as found in sec-
tion I, above, have a close intimate, and substantial relation
to the trade, traffic and commerce within the meaning of
Section 2(6) and (7) of the Act.CONCLUSIONSOF
LAW1. Respondent is, and has been at all times material hereinan employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is the collective-bargaining representative forthe following appropriate unit within the meaning of Section
9(a) of the Act:[A]ll sprinkler fitters employed by Respondent, includ-ing apprentices, but excluding all other employees,
guards, and supervisors as defined in Section 2(11) of
the Act.4. Respondent violated Section 8(a)(5) and (1) of the Actby its failure and refusal to furnish the Union with the names
and addresses and job classifications and wage rates and
work locations of its unit employees.5. Respondent violated Section 8(a)(5) and (1) of the Actby its unilateral changes of the terms and conditions of em-
ployment of its employees by ceasing to pay the NASI wel-
fare premiums and pension fund contributions and travel ex-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00014Fmt 0610Sfmt 0610D:\NLRB\325.001APPS10PsN: APPS10
 15GREAT SOUTHERN FIRE PROTECTION1To the extent that an employee has made personal contributionsto a fund that were accepted by the fund in lieu of the employer™s
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employee, but the amount of such re-
imbursement will constitute a setoff to the amount that the Respond-
ent otherwise owes the fund. N.D. Peters & Co.
, 321 NLRB 927(1996).2If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™penses and wages as required under the terms of the expiredlabor agreement.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices. I shall order that it cease and desist
therefrom and take certain affirmative actions designed to ef-
fectuate the policies of the Act, including the posting of an
appropriate notice.Respondent shall furnish the Union with the aforesaid in-formation it unlawfully failed and refused to provide as
found herein.Having found that the Respondent has violated Section8(a)(5) and (1) of the Act by failing to make contractually
required contributions to the Union™s NASI welfare fund and
to the Union™s pension and retirement fund on behalf of unit
employees, I shall order the Respondent to make these em-
ployees whole by making all delinquent contributions, in-
cluding any additional amounts due the funds in accordance
with Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979). In addition, the Respondent shall reimburse unit
employees for any expenses ensuing from its failure to make
the required contributions, as set forth in Kraft Plumbing &Heating, 252 NLRB 891 (1980), enfd. mem. 661 F.2d 940(9th Cir. 1981), such amounts to be computed in the manner
set forth in Ogle Protection Service, 183 NLRB 682 (1970),enfd. 444 F.2d 502 (6th Cir. 1971). Respondent shall reim-
burse the unit employees for any losses it sustained by Re-
spondent™s unlawful unilateral changes in their wages and
travel expenses in accordance with F.W. Woolworth Co.
, 90NLRB 289 (1950). Interest on all amounts shall be as pre-
scribed in New Horizons for the Retarded, 283 NLRB 1173(1987).1ORDERThe Respondent, Great Southern Fire Protection, Inc., ofPelham, Alabama, its officers, agents, successors, and as-
signs, shall21. Cease and desist from(a) Refusing to bargain by refusing and failing to furnishthe Union with the requested relevant information for pur-
poses of fulfilling its role as the collective-bargaining rep-
resentative of the unit employees as found herein.(b) Refusing to bargain with the Union as the exclusivecollective-bargaining representative of the unit employees byfailing and refusing to make required contributions to theUnion™s NASI welfare fund and to the Union™s NASI pen-
sion fund as found herein and by instituting unilateral
changes in the unit employees travel expenses and wages as
required by the terms of the expired labor agreement.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative actions necessary to ef-fectuate the policies of the Act.(a) Within 14 days from the date of this Order furnish theUnion with the aforesaid information.(b) Remit the required contributions to the Union™s NASIwelfare fund and pension fund, including any additional
amounts owed the fund, and make whole the unit employees
for any expenses ensuing from its failure to remit these con-
tributions and from its unilateral changes in travel expenses
and wages in the manner set forth in the remedy section of
this decision.(c) On request, bargain with the Union as the exclusivecollective-bargaining representative of the employees in the
following appropriate unit.[A]ll sprinkler fitters employed by Respondent, includ-ing apprentices, but excluding all other employees,
guards, and supervisors as defined in Section 2(11) of
the Act.(d) Preserve and, within 14 days of any request, makeavailable to the Board or its agents for examination and
copying, all payroll records, social security payment records,
timecards, personnel records and reports, and all other
records necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Within 14 days after service by the Region, post at itsfacility in Pelham, Alabama, copies of the attached notice
marked ‚‚Appendix.™™3Copies of the notice, on forms pro-vided by the Regional Director for Region 10, after being
signed by Respondent™s authorized representative, shall be
posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that during the pend-
ency of these proceedings the Respondent has gone out of
business or closed the facility involved in these proceedings,
the Respondent shall duplicate and mail at its own expense
a copy of the notice to all current employees and former em-
ployees employed by the Respondent at any time since June
1994.(f) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00015Fmt 0610Sfmt 0610D:\NLRB\325.001APPS10PsN: APPS10
 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBYTHE
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid and protection
To choose not to engage in any of these concertedactivitiesWEWILLNOT
refuse to bargain with Road Sprinkler FilterLocal Union No. 669, U.A., AFLŒCIO by refusing to furnish
it with relevant and necessary information as the exclusive
collective-bargaining representative of our unit employees
and/or by unilaterally failing and refusing to remit required
contributions to Road Sprinkler Filter Local Union No. 669,
U.A., AFLŒCIO™s NASI welfare and pension funds and by
unilaterally reducing the unit employees wages and travel al-lowances.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
furnish to Road Sprinkler Fitlter Local UnionNo. 669, U.A., AFLŒCIO the following relevant information:
the names and addresses, job classifications wage rates and
job locations of our unit employees.WEWILL
make the required contributions to the RoadSprinkler Fitter Local Union No. 669, U.A., AFLŒCIO NASI
welfare fund and pension fund, including any additional
amounts due the funds.WEWILL
remit the unpaid contributions to the Road Sprin-kler Fitter Local Union No. 669, U.A., AFLŒCIO, funds, andWEWILL
reimburse the unit employees for any expenses en-suing from our failure to make the required payments, and
any losses incurrred from the reduction in travel expenses
and wages with interest.WEWILL
, on request, bargain with the Union as the exclu-sive collective-bargaining representative of the employees in
the following appropriate unit:[A]ll sprinkler fitters employed by Respondent, includ-ing apprentices, but excluding all other employees,
guards, and supervisors as defined in Section 2(11) of
the Act.GREATSOUTHERNFIREPROTECTION, INC.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00016Fmt 0610Sfmt 0610D:\NLRB\325.001APPS10PsN: APPS10
